Citation Nr: 1715037	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  14-38 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a December 1962 rating decision, which assigned a noncompensable rating for residuals, injury right, metacarpal-phalangeal joint.

2.  Whether there was CUE in the December 1962 rating decision, which did not assign a compensable rating for a scar associated with the service-connected right thumb injury.

3.  Whether there was CUE in the December 1962 rating decision, which did not assign a compensable rating based on the provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1958 to December 1961.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.  In March 2017, the Veteran's representative moved to correct the transcript and provided proposed corrections.  In April 2017, the Board granted the motion to correct the transcript.  Therefore, the Board will consider the hearing transcript in conjunction with the corrections provided by the Veteran's representative in March 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  A December 1962 rating decision assigned a noncompensable rating for the service-connected thumb disability; did not assign a compensable rating for a scar associated with the service-connected right thumb injury; and did not assign a compensable rating based on the provisions of 38 C.F.R. § 3.324.

2.  In full consideration of the record and the law that existed at that time, the rating decision did not contain error such that, had the error not been made, reasonable minds could not differ that the outcome would have been manifestly different.


CONCLUSIONS OF LAW

1.  The December 1962 rating decision did not contain CUE in its assignment of a noncompensable rating for the service-connected right thumb disability.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2016).

2.  The December 1962 rating decision did not contain CUE in not assigning a compensable rating for the scar associated with the service-connected right thumb disability.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2016).

3.  The December 1962 rating decision did not contain CUE in not assigning a compensable rating under the provisions of 38 C.F.R. § 3.324.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The duty to notify and assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA), see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); are not for application in claims alleging clear and unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Consequently, the provisions of the VCAA as well as VA's implementing regulations will not be addressed in this decision.

Legal Criteria

RO decisions that are final and binding are accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a); 38 U.S.C.A. § 5109A.  The question of whether CUE is present in a prior determination is analyzed under a three-pronged test.  First, it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator.  Accordingly, there must be more than a simple disagreement as to how the facts were weighed and evaluated, or there must be a showing that the statutory or regulatory provisions existing at that time were incorrectly applied.  Second, the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

CUE is a very specific and rare kind of error.  CUE is the kind of error to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The mere misinterpretation of facts or failure to fulfill the duty to assist does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim requires that the veteran assert more than a disagreement as to how the facts were weighed or evaluated).

Simply claiming CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. 310.  Similarly, general and unspecified allegations of error based on the failure to follow regulations, failure to give due process, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error" are not CUE.  Id.  If a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant also must give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Id.  There is a presumption of validity to otherwise final decisions, and the presumption is even stronger where the decision is being collaterally attacked as in a CUE claim.  Id.

The December 1962 Rating Decision

The relevant evidence of record at the time of the December 1962 rating decision included the Veteran's claim for entitlement to service connection for "knuckle of right thumb - 1960", see VA Form 21-526, Veteran's Application for Compensation or Pension, received in November 1962; the Veteran's service treatment records; and the report for a VA examination conducted in November 1962.

The Veteran's original claim for entitlement to service connection for the thumb injury states under the section entitled "NATURE OF SICKENSSES, DISEASES, OR INJURIES FOR WHICH THIS CLAIM IS MADE AND DATE EACH BEGAN", "KUCKLE OF RIGHT THUMB - 1960".  The Veteran indicated that he received treatment for the condition at the Naval Hospital in Newport, Rhode Island, in 1961.  The claim includes no further description of the nature or severity of the right thumb disability.

The Veteran's service treatment records show that x-rays of his right thumb in August 1960 and January 1961 were negative.  In April 1961, he reported several recurrent episodes of right thumb symptoms since spraining the thumb several months prior.  His symptoms included weakness in grip strength in the right thumb.  He was admitted for treatment of the right thumb beginning in late April 1961.  During that admission, examination revealed gross deformity of the metacarpal-phalangeal joint.  The area moved with moderate laxity in all direction.  The Veteran had some pain on opposition of the thumb and decreased strength.  He was diagnosed with traumatic rupture of the collateral ligaments of the metacarpal-phalangeal joint of the right thumb.  The Veteran underwent a capsulorrhaphy of the right thumb on May 10, 1961.  His cast was removed in early June 1961.  Although the Veteran continued to have laxity of the thumb after physiotherapy, he was discharged with a recommendation for reevaluation in three to four months.  A July 14, 1961 note shows that the Veteran was discharged to full duty and was "fit for same".  In September 1961, he complained again of thumb symptoms, including poor grip.  In November 1961, the Veteran continued to have difficulty with and deformity of the right thumb and was noted as "greatly incapacitated in his trade."  The physician who provided that assessment sought further review by another physician.  In response, a second physician stated, "Do not recommend surgery at this time.  Advise full use without support to attempt to increase strength."  A December 1961 report of medical examination for release to inactive duty shows that, aside from a 1.5 inches operative scar on the right thumb, the Veteran had a normal evaluation of the upper extremities.

The November 1962 VA examination report notes that the Veteran injured his right thumb while throwing cement building blocks onto a scaffold in 1960.  The Veteran had current complaints of numbness and stiffness of the right thumb.  On examination, the Veteran had a 3 centimeter scar on the right thumb over the metacarpal-phalangeal joint.  The scar was well healed, not adherent, not tender, and had no associated loss of tissue.  In addition, the Veteran's right thumb had mild periarticular thickening with loss of 15 degrees of full extension at the metacarpal-phalangeal joint.  However, there was no limitation of flexion or rotation.  An x-ray of the right thumb revealed no intrinsic bone or joint pathology and no abnormal soft tissue calcifications.  The examiner provided diagnoses of surgical scar of the right thumb and residuals of injury of the right metacarpal-phalangeal joint of the thumb.

The December 1962 rating decision noted the in-service treatment for the right thumb condition and the November 1962 VA examination findings.  The rating decision granted service connection for residuals, injury right, metacarpal-phalangeal joint, and assigned a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5224.

CUE in December 1962 Rating Decision's Assignment of a Noncompensable Rating for the Service-Connected Thumb Disability

The Veteran asserts that the December 1962 rating decision contains CUE in its assignment of a noncompensable rating for the service-connected thumb condition.  He contends that he should have been awarded multiple compensable ratings for the condition based on nerve damage, muscle damage, arthritis, pain, effusion, swelling, stiffness, fatigability, weakness, instability, and tenosynovitis of the thumb.  See, e.g., Correspondence from the Representative, received in March 2013.  In support of this assertion, the Veteran contends that he was not provided an accurate and fully descriptive medical examination, as required by 38 C.F.R. §§ 4.1.  In addition, he contends that the evidence of record at the time of the December 1962 rating decision showed that he had weakness, nerve damage with loss of sensation, and loss of motion of the right thumb, such that multiple compensable ratings, or at least a minimum 10 percent rating, should have been assigned.  At the November 2016 Board hearing, the Veteran further contended that, because he was awarded a 10 percent rating for the condition in 2001 and his condition did not change between 1962 and 2001, the December 1962 rating decision's assignment of a noncompensable rating was clearly in error.

The Board finds that the Veteran's argument that November 1962 VA examination was not accurate and fully descriptive does not present CUE.  In essence, he is arguing that the examination was inadequate.  However, the mere failure to fulfill the duty to assist does not constitute CUE.  See Thompson, 1 Vet. App. at 253; Crippen, 9 Vet. App. at 424.

As to the argument that multiple compensable ratings or, at the very least, a minimal compensable rating should have been awarded for the condition, under the regulations in effect at the time of the December 1962 rating decision, a 10 percent rating was assigned for favorable ankylosis of the thumb, a 20 percent rating was assigned for unfavorable ankylosis of the thumb, and extremely unfavorable ankylosis was to be rated as amputation.  38 C.F.R. § 4.71a, Diagnostic Code 5224 (1962).  The regulations did not include provisions for rating disabilities of individual digits on the basis of limited motion.  However, 38 C.F.R. § 4.59, as in effect at the time of the December 1962 rating decision and in relevant part, stated, "The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."

In this case, the evidence of record at the time of the December 1962 rating decision did not show that the Veteran had ankylosis of the thumb.  Therefore, there is no indication that a compensable rating was clearly and unmistakably warranted for the service-connected thumb disability under 38 C.F.R. § 4.71a, Diagnostic Code 5224 (1962)

In addition, the evidence of record at the time of the December 1962 rating decision did not show that the Veteran complained of pain, instability, or malaligned joints at the November 1962 VA examination or at any time from December 23, 1961, through the date of the December 1962 rating decision.  In that regard, the Board acknowledges that the Veteran had a loss of 15 degrees of full extension at the metacarpal-phalangeal joint on examination in November 1962, and that he complained of pain and instability in the right thumb joint during service.  However, at the time of his separation from active service, the Veteran had a normal evaluation of the upper extremities, aside from the surgical scar on his hand.  Furthermore, the Veteran reported only numbness and stiffness of the right thumb at the November 1962 VA examination.  The x-ray of the right thumb taken in conjunction with the November 1962 VA examination revealed no intrinsic bone or joint pathology and no abnormal soft tissue calcifications.  As such, the evidence of record at the time of the December 1962 rating decision did not clearly and unmistakably show that the Veteran experienced pain, instability, or malalignment in his right thumb from the date service connection was established, December 23, 1961, through the date of the December 1962 rating decision, such that a minimum compensable rating was clearly and unmistakably warranted for the service-connected thumb disability under 38 C.F.R. § 4.59 based on painful motion.

As to the Veteran's argument that the December 1962 rating decision contains CUE because it did not award compensable ratings based on nerve damage, effusion, stiffness, weakness, and instability of the thumb, the Board finds that it is at least debatable as to whether such ratings were warranted.  The Veteran reported weakness, instability, and laxity of the right thumb during service and numbness and stiffness at the November 1962 VA examination.  However, he also had a normal evaluation of the upper extremities on examination for separation from active service.  Moreover, the evidence of record at the time of the December 1962 rating decision is vague as to the nature and severity of the Veteran's symptoms.  The record did not include findings sufficiently detailed to establish that a particular rating was clearly and unmistakably warranted based on those symptoms under the law in effect at that time.  To the extent that the lack of sufficiently detailed findings is due to VA's failure to fulfill its duty to assist the Veteran, the Board again notes that the mere failure to fulfill the duty to assist does not constitute CUE.  See Thompson, 1 Vet. App. at 253; Crippen, 9 Vet. App. at 424.

The Board notes that the Veteran's assertions that he has continuously experienced pain and other symptoms, including muscle damage, arthritis, swelling, fatigability, tenosynovitis, since his in-service right thumb injury, are new evidence and were not of record at the time of the prior decision.  Those assertions are therefore not for consideration in determining whether there was CUE in the December 1962 rating decision.  See Porter, 5 Vet. App. 233.  Furthermore, the evidence of record at the time of the December 1962 rating decision did not include a diagnosis of muscle damage, arthritis, or tenosynovitis.

The Board further acknowledges the Veteran's assertions that he was awarded a 10 percent rating in 2001 based on "the exact same symptoms and disability", and that the 10 percent rating should therefore be extended back to December 1961  See November 2016 Board hearing transcript.  However, a review of the record reveals that a January 2001 rating decision awarded an increased 10 percent rating for the service-connected thumb disability based on a November 2000 VA examination showing favorable ankylosis of the right thumb.  Therefore, the grant of an increased 10 percent rating was based on new evidence and is not an indication of CUE in the December 1962 rating decision.  Furthermore, as noted above, the evidence of record at the time of the December 1962 rating decision did not show ankylosis of the right thumb.

Accordingly, the December 1962 rating decision did not contain error such that, had the error not been made, reasonable minds could not differ that the outcome would have been manifestly different.  Based on the foregoing, the Board finds that the record does not reflect that the December 1962 rating decision contained CUE in its assignment of a noncompensable rating for the service-connected right hand disability.  The benefit-of-the-doubt doctrine is not for application in claims of CUE.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell, 3 Vet. App. at 313) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE motion because the nature of such a motion is that it involve more than a disagreement as to how the facts were weighed or evaluated).  Therefore, the claim must be denied.

CUE in December 1962 Rating Decision's Rating for the Scar Associated with the Service-Connected Right Thumb Disability

The Veteran asserts that the December 1962 rating decision contains CUE in its rating of the scar associated with the service-connected right hand disability.  Initially, the Board notes that the Veteran has argued that the December 1962 erred in not assigning a separate rating for the scar.  However, the Board finds the issue to be moot, as a review of the Veteran's most recent rating decision codesheet, which is dated in November 2013, reflects that he has been in receipt of a separate noncompensable rating for scar, residual right thumb injury, associated with residuals injury, metacarpophalangeal joint, right thumb, since December 23, 1961, the day after his separation from active service.  Therefore, the record shows that the scar has already been separately service connected and awarded its own a separate rating.

As to whether the December 1962 rating decision contains CUE in not assigning a compensable rating for the service-connected scar, the regulations in effect at the time of the December 1962 rating decision provided a 10 percent rating for superficial scars that were poorly nourished and had repeated ulceration; a 10 percent rating for superficial scars that were tender and painful on objective demonstration; and other ratings for scars causing limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 7805 (1962).  The December 1961 report of medical examination for release to inactive duty shows that the Veteran's operative scar measured 1.5 inches.  At the November 1962 VA examination, the Veteran's service-connected scar measured 3 centimeters and was well healed, not adherent, not tender, and had no associated tissue loss.  Such findings do not clearly and unmistakably warrant a compensable rating under the relevant rating criteria discussed above, as there was no indication of poor nourishment, repeated ulceration, tenderness, pain, or limitation of function due to the scar.  As such, the evidence of record at the time of the December 1962 rating decision did not clearly and unmistakably show that the Veteran was entitled to a compensable rating for the service-connected scar under the relevant rating criteria in effect at that time.

Accordingly, the December 1962 rating decision did not contain error such that, had the error not been made, reasonable minds could not differ that the outcome would have been manifestly different.  Based on the foregoing, the Board finds that the record does not reflect that the December 1962 rating decision contained CUE in not assigning a compensable rating for the service-connected scar.  The benefit-of-the-doubt doctrine is not for application in claims of CUE.  Andrews, 18 Vet. App. at 186.  Therefore, the claim must be denied.

CUE in December 1962 Rating Decision's Lack of Assignment of a Rating under 38 C.F.R. § 3.324

The Veteran contends that the December 1962 rating decision erred in not granting a 10 percent rating based on his multiple noncompensable service-connected disabilities under the provisions 38 C.F.R. § 3.324.  38 C.F.R. § 3.324, as in effect at the time of the December 1962 rating decision, states "Whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with his normal employability, even though none of the disabilities may be of compensable degree under the 1945 Schedule for Rating Disabilities the rating agency is authorized to apply a 10-percent rating, but not in combination with any other rating."  The Veteran asserts that the notation in the service treatment records that he was "greatly incapacitated in his trade" due to the in-service thumb injury indicates that the disability clearly interfered with his normal employability such that he should have been awarded a 10 percent rating under 38 C.F.R. § 3.324.  However, a review of the evidence of record at the time of the December 1962 rating decision reflects that, aside from the surgical scar on the right thumb, the Veteran had a normal evaluation of the upper extremities at the time of his separation from active service.  At the November 1962 VA examination, the Veteran's scar was well healed, not adherent, not tender, and had no associated tissue loss.  In addition, the Veteran's right thumb had mild periarticular thickening with loss of 15 degrees of full extension at the metacarpal-phalangeal joint, but had no limitation of flexion or rotation.  The x-ray of the right thumb taken in conjunction with the November 1962 VA examination revealed no intrinsic bone or joint pathology and no abnormal soft tissue calcifications.  Given this evidence, the Board finds that it is at least debatable as to whether the Veteran's service-connected disabilities were "of such character as clearly to interfere with his normal employability".  Simply claiming CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44.

Moreover, the plain language of 38 C.F.R. § 3.324 indicates that application of the provision is discretionary.  Specifically, the regulation states that the rating agency "is authorized" to grant a 10 percent rating when the criteria described therein are met.  Therefore, even if the evidence clearly shows that a veteran's noncompensable service-connected disabilities interfered with his employability, the rating authority is authorized, but not required, to provide a 10 percent rating under 38 C.F.R. § 3.324.  Given the discretionary nature of ratings under 38 C.F.R. § 3.324, it could not have been clear and unmistakable error in this case for the rating agency not to award a 10 percent rating under 38 C.F.R. § 3.324.

Accordingly, the December 1962 rating decision did not contain error such that, had the error not been made, reasonable minds could not differ that the outcome would have been manifestly different.  Based on the foregoing, the Board finds that the record does not reflect that the December 1962 rating decision contained CUE in its lack of assigning a rating under 38 C.F.R. § 3.324.  The benefit-of-the-doubt doctrine is not for application in claims of CUE.  Andrews, 18 Vet. App. at 186.  Therefore, the claim must be denied.


ORDER

The December 1962 rating decision, which assigned a noncompensable rating for the service-connected right thumb disability, did not contain CUE; the appeal is denied.

The December 1962 rating decision, which did not assign a compensable rating for the scar associated with the service-connected right thumb disability, did not contain CUE; the appeal is denied.

The December 1962 rating decision, which did not assign a compensable rating under the provisions of 38 C.F.R. § 3.324, did not contain CUE; the appeal is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


